       Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

YOU “ROLAND” LI, individually and
derivatively on behalf of AKIRIX L.L.C., a
Utah Limited Liability Company; LARRY
LEWIS, an individual; AKIRIX L.L.C., a
Utah Limited Liability Company;
KURIOUS, L.L.C., a Utah Limited Liability
Company; LLC INVESTMENT
HOLDINGS, L.L.C., a Utah Limited
Liability Company,
                                                    MEMORANDUM DECISION AND ORDER
                        Plaintiffs,                 DENYING MOTION TO ENFORCE
                                                    OPERATING AGREEMENT
v.

JACK LEWIS, an individual,
                                                    Case No. 1:20-CV-12 TS-JCB
                        Defendant,
                                                    District Judge Ted Stewart
INTERNAL REVENUE SERVICE, a Bureau
of the DEPARTMENT OF TREASURY,
UNITED STATES OF AMERICA, a
necessary party,

                        Stakeholder.



AND ALL RELATED CLAIMS.



       This matter is before the Court on Defendant’s Motion to Enforce Akirix Operating

Agreement and Motion for Dissolution of Injunctive Relief. For the following reasons, the Court

will deny the Motion.

                                         I.   BACKGROUND
       This case arises from a dispute between two brothers over an 86% ownership interest in

Akirix, LLC (“Akirix”). Akirix assists international companies in conducting secured




                                                1
       Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 2 of 7



transactions across the internet. 1 Plaintiff Larry Lewis (“Larry”) and Plaintiff Roland Li

(“Roland”) founded Akirix in 2011 and have grown it over the past nine years. 2 Roland is the

undisputed owner of the remaining 14%. 3

       Prior to removal to this Court, this case was before the Second Judicial District Court for

the State of Utah. The state court entered a preliminary injunction (the “Injunction”) and

subsequent orders (“Orders”) that prohibited either party form accessing any of Akirix’s funds

until ownership is established. Following the Injunction and Orders, the case was removed to this

Court on February 3, 2020.

       On May 4, 2020, the Court denied a Motion for Partial Summary Judgment by Plaintiffs,

granted a Motion for Partial Summary Judgment by Jack, and granted in part a second Motion

for Partial Summary Judgment by Jack (the “May 4 Decision”). 4 In doing so, the Court

concluded that on or about August 1, 2010, Jack and Larry entered into an agreement whereby

Jack would act as Larry’s nominee (“Nominee Agreement”). 5 Under the Nominee Agreement,

Jack would hold, for Larry’s benefit, all of Larry’s real property and his ownership interest in

various legal entities, including Akirix and other companies. 6 Larry put various assets in Jack’s

name. 7 For use of his name, Jack accepted 10% of Larry’s earnings. 8 The parties entered into the

Nominee Agreement as part of a strategy to avoid pre-existing tax claims by the United States

Internal Revenue Service (“IRS”). 9 As part of the brothers’ scheme to avoid tax-liability, Larry,



1
  See Docket No. 66, at 2.
2
  See id.
3
  See id.
4
  See id.
5
  See id.
6
  See id.
7
  See id.
8
  See id
9
  See id.


                                                 2
       Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 3 of 7



Roland, and Jack executed Akirix’s Operating Agreement (“OA”). The OA issued approximately

86% of Akirix’s membership units to Jack, and it issued approximately 14% to Roland. The OA

issued no membership interest to Larry. 10

       Jack does not dispute the entirety of the May 4 Decision, but he does dispute the Court’s

conclusion that Jack planned, participated in, and benefited from the fraudulent tax scheme. 11

Jack contends that this conclusion was erroneously based on Plaintiffs’ factual allegations that he

specifically controverted. 12 In Jack’s view, the Court’s May 4 Decision resolved the ownership

issue, but the Court should not have concluded that Jack’s ownership claim pursuant to the OA

was tainted by the fraudulent tax scheme. Jack now seeks to enforce the OA under his

interpretation of the Court’s May 4 Decision.

                                         II.    ANALYSIS
       It is unclear what procedural mechanism Jack’s Motion relies on. Jack’s Motion is similar

to a motion to reconsider the May 4 Decision. It also is akin to one for summary judgment. The

Tenth Circuit has stated “[t]here is no controlling magic in the title, name, or description which a

party litigant gives to his pleadings. The substance rather than the name or denomination given to

a pleading is the yardstick for determining its character and sufficiency.” 13 Jack’s Motion seeks

an outcome contrary to the May 4 Decision so the Court will characterize Jack’s Motion as a

motion to reconsider.

       “[T]he Federal Rules of Civil Procedure do not recognize that creature known all too well

as the ‘motion to reconsider’ or ‘motion for reconsideration.’” 14 However, “a district court



10
   See id.
11
   See Docket No. 113, at 7.
12
   See id. at 6–7.
13
   See Rubenstein v. United States, 227 F.2d 638, 642 (10th Cir. 1955).
14
   Warren v. Am. Bankers Ins. of Fla., 507 F.3d 1239, 1243 (10th Cir. 2007).


                                                 3
           Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 4 of 7



always has the inherent power to reconsider its interlocutory rulings” and is encouraged “to do so

where error is apparent.” 15 “Grounds warranting a motion to reconsider include (1) an

intervening change in the controlling law, (2) new evidence previously unavailable, and (3) the

need to correct clear error or prevent manifest injustice.” 16 A motion for reconsideration should

be granted when the court has “misapprehended the facts, a party’s position, or the controlling

law.” 17

           To properly address Jack’s Motion, the Court must revisit its prior decisions. The Court

has recognized on three occasions that both Jack and Larry have unclean hands, and the Court is

unwilling to aid the parties from the consequences of their fraud. 18 The Court also has stated that

it will not enforce the OA. 19 Jack argues that these decisions were erroneous because the May 4

Decision found “that Jack had failed to meet his DUCivR 56-1(c)(3) obligations in opposing the

Plaintiffs’ Docket 25 Motion for Summary Judgment.” 20 Jack argues that this error tainted the

Court’s later decisions because the Court improperly relied on the facts deemed admitted under

Fed. R. Civ. P. 56(e)(2) in reaching its later decisions. 21

           Jack’s Motion asks the Court to determine whether it erred by assuming the authenticity

of Plaintiffs’ factual allegations in their motion for summary judgment. Plaintiffs’ 66 factual

statements allege that Jack planned, participated in, and benefitted from the fraudulent tax

scheme and included images of messages between Jack and Rico Ceballos where Jack allegedly




15
   Id.
16
   Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
17
   Id.
18
   See Docket No. 66, at 10; Docket No. 106, at 7; Docket No. 108, at 3.
19
   See Docket No. 66, at 10.
20
   See Docket No. 113, at 5.
21
   See id. at 6.


                                                   4
       Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 5 of 7



confessed to the scheme. 22 Jack deemed 65 of Plaintiffs’ allegations as “[i]mmaterial as to the

ownership of Akirix” and admitted the remaining allegation. 23 In reaching its May 4 Decision,

the Court assumed that Plaintiff’s factual allegations were authentic and analyzed Jack’s

materiality arguments in the decision’s “Analysis” section. Jack argues that the Court erred by

assuming the allegations’ authenticity because he sufficiently controverted the allegations by

challenging their materiality pursuant to DUCivR56-1(c)(3). 24

       Under the local rule, a party may challenge the materiality of a factual allegation, but

doing so does not necessarily controvert the allegation. It merely challenges the allegations’

relevance to the issues before the Court. The May 4 Decision recognized this when it stated

“Jack does not challenge the authenticity of Plaintiffs’ allegations regarding the Nominee

Agreement or that Akirix’s OA was executed, in part, to defraud the IRS.” 25 The local rule does

not permit a party to skirt unsavory factual allegations by merely contesting the materiality of

facts that oppose that party’s legal theory. In other words, Jack complied with the local rule when

he challenged the relevancy of Plaintiff’s allegations, but by not disputing the allegation, the

Court considered the fact undisputed and addressed Jack’s materiality argument based on this.

Jack was free to dispute the allegations and their relevance but chose to contest only the latter.

Jack remains free to contest these facts in further proceedings. 26 However, he has presented no

evidence to support his contention that his hands were clean.

       The Court’s May 4 Decision concluded that both parties were before the Court with

unclean hands and the Court would leave the parties where it found them. As such, the Court



22
   See, e.g., Docket No. 25, at 25–27.
23
   See, e.g., Docket No. 34, at 3.
24
   See Docket No. 113, at 5.
25
   See Docket No. 66, at 7.
26
   FED. R. CIV. P. 56(e) advisory committee’s notes to 2010 amendment.


                                                  5
       Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 6 of 7



refused to enforce the OA. These conclusions were reiterated in subsequent decisions because

Jack, until now, had not requested that the Court revisit those decisions. Here, Jack presents no

evidence to support his claim that he did not plan, participate in, or benefit from the fraudulent

tax scheme. Without more, the Court declines to revise its prior rulings.

       If Jack wishes, he may produce evidence demonstrating that he did not engage in the

fraudulent tax scheme. At that time, he may also motion the Court to reconsider its prior rulings.

Accordingly, the Court will deny this Motion without prejudice to allow Jack the opportunity to

present evidence to support his claim.

       Jack also argues that the doctrine of unclean hands in inapplicable because his claims

sound in contract. However, the relief Jack seeks in this Motion is more akin to a request for

declaratory judgment. 27 Such a request is an equitable remedy to which the doctrine of unclean

hands applies. 28

       With respect to Jack’s request to dissolve the Injunction and Orders, the Court will defer

ruling on those until Jack proves his hands are clean. Jack contends that the May 4 Decision

resolved Akirix’s ownership issue in Jack’s favor, and thus the rationale for the Injunction and

Orders is inapplicable. The Court has previously stated that “the Court’s May 4 decision did not

establish Jack’s ownership interest in Akirix. Instead, it stated that Larry had no equitable

ownership claim.” 29 Until Jack can persuade the Court that his hands are clean and that the May

4 Decision should be reconsidered, the Court declines to dissolve the Injunction and Orders.




27
   See Docket No. 9, at 51–52.
28
   Houston Oilers, Inc. v. Neely, 361 F.2d 36, 42 (10th Cir. 1966).
29
   See Docket No. 106, at 8.


                                                 6
      Case 1:20-cv-00012-TS-JCB Document 119 Filed 07/08/20 Page 7 of 7



                                  I.   CONCLUSION
      It is therefore

      ORDERED that the Motion to Enforce Akirix Operating Agreement (Docket No. 99) is

DENIED without prejudice.

      DATED July 8, 2020

                                        BY THE COURT:



                                        Ted Stewart
                                        United States District Judge




                                           7
